DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, etc. (US 20200086793 A1) in view of Yankun, etc. (US 20130027196 A1).
Regarding claim 1, Watanabe teaches that an overhead image generation device (See Watanabe: Figs. 1-2, and [0034], “As illustrated in FIG. 1, in the present embodiment, a vehicle 1 incorporating a periphery monitoring device (periphery monitoring system) may be, for example, an automobile including an internal combustion engine (not illustrated) as a power source, that is, an internal combustion engine automobile, or an automobile including an 
an image acquisition unit that acquires a peripheral image by capturing an image of a periphery of a vehicle (See Watanabe: Figs. 5-6, and [0056], “To display in the first display mode or the second display mode as described above, the acquirer 30 mainly acquires the peripheral image 46 representing the peripheral situation of the vehicle 1 in the overhead mode based on the image data output from the imagers 15 that images the surroundings of the vehicle 1, and the vehicle image 48 of the vehicle 1 to be displayed on the peripheral image 46 in the overhead mode. That is, the acquirer 30 acquires, from various sensors, the ROM 14b, and the SSD 14f, various kinds of information (data) required for performing display in the overhead mode, and temporarily held it in in the RAM 14c, for example”);
an approach information acquisition unit that acquires approach information indicating an approach state of an obstacle detected in the periphery of the vehicle to the vehicle (See Watanabe: Figs. 6-8, and [0054], “In the present embodiment, the virtual vehicle image may be displayed in a first display mode or a second display mode. FIG. 6 to FIG. 8 depicts examples that a screen 8b displaying in the first display mode is inserted in (superimposed on) the screen 8a of the display device 8. FIG. 6 to FIG. 8 illustrate examples of the vehicle 1 moving backward. For example, as illustrated in FIG. 6, the screen 8a displays an actual image of behind the vehicle based on the image data generated by the imager 15a. The screen 8a displays the rear end 2e of the vehicle 1, and an estimated motion line 42 of the rear wheel 3R (refer to FIG. 2) 
an overhead image generation unit that generates an overhead image from the peripheral image by performing viewpoint conversion processing (See Watanabe: Figs. 1-2, and [0040], “The imager 15a is, for example, located at a rear end 2e of the vehicle body 2 on a wall of a hatch-back door 2h under the rear window. The imager 15b is, for example, located at a right end 2f of the vehicle body 2 on a right side mirror 2g. The imager 15c is, for example, located at the front of the vehicle body 2, that is, at a front end 2c of the vehicle body 2 in vehicle length direction on a front bumper or a front grill. The imager 15d is, for example, located at a left end 2d of the vehicle body 2 on a left side mirror 2g in vehicle width direction. The ECU 14 can perform computation and image processing on image data generated by the imagers 15, thereby creating an image at wider viewing angle and a virtual overhead image of the vehicle 1 from above. The ECU 14 performs computation and image processing on wide-angle image data (curved image data) generated by the imagers 15 to correct distortion or generate a cutout image of a particular area. The ECU 14 can perform viewpoint conversion to convert image data into virtual image data imaged at a virtual viewpoint different from the viewpoint of the imagers 15. For example, the ECU 14 can convert image data into virtual image data of side-view image representing the side surface of the vehicle 1 as viewed away from the vehicle 1. The ECU 14 causes the display device 8 to display the generated image data to provide peripheral monitoring information for allowing the driver to conduct safety check of the right and left sides of the vehicle 1 and ahead of, behind and around the vehicle 1 while viewing the vehicle 1 from above”) so as to look down on the vehicle from above in a vertical direction;
an approach state image generation unit that generates an approach state image showing an approach state of the obstacle to the vehicle for each position of the vehicle in the vertical direction, based on the approach information (See Watanabe: Fig. 14, and [0089], “At this point, after determining that the object to watch for (for example, another vehicle 52) acquired by the object-to-watch-for acquirer 30d is present in the moving direction of the virtual vehicle image 50, and the object is an obstacle that may interfere with (come into contact with) the vehicle (Yes at S126), the vehicle-marker display-position controller 32a calculates a stop display position of the virtual vehicle image 50 (S128). If the display position of the virtual vehicle image 50 reaches the calculated stop display position (Yes at S130), for example, the vehicle-marker display-position controller 32a stops moving display of the virtual vehicle image 50 immediately before another vehicle 52 (at the stop display position) as illustrated in FIG. 7. The display-mode controller 32b changes the display mode of the virtual vehicle image 50 to a highlighted display (S132). For example, the display color of the virtual vehicle image 50 is changed from green in regular setting to red for calling attention. The display-mode controller 32b may also change the state of the virtual vehicle image 50 from a non-blinking state in regular setting to a blinking state for calling attention. If the display position of the virtual vehicle image 50 does not reach the calculated stop display position (No at S130), the vehicle-marker display-position controller 32a skips the processing at S132. That is, for example, as illustrated in FIG. 6, the virtual vehicle image 50 continuously moves by a given distance (for example, to a position in a three-meter distance) behind the vehicle image 48 on display with no change in the display mode of the virtual vehicle image 50. If the object-to-watch-for acquirer 30d does not detect the object to watch for at S126, or if determining that the object to watch for is detected but not in the moving direction of the virtual vehicle image 50 (No at S126), the processing skips S128 to S132. That is, as illustrated in FIG. 6, the virtual vehicle image 50 continuously moves by a given distance (for example, to a position at a distance of three meters) behind the vehicle image 48 on display, with no change in the display mode of the virtual vehicle image 50”); and
a display control unit that superimposes the overhead image and the approach state image and causes a display unit to display a superimposed image (See Watanabe: Fig. 14, and [0088], “Subsequently, the ECU 14 acquires the steering angle of the vehicle 1 detected by the steering angle sensor 19 via the steering-angle acquirer 30a (S120). If the display request for the virtual vehicle is received at S100, and the received request is the first display mode (Yes at S122), the vehicle-marker display-position controller 32a displays the virtual vehicle image 50 traveling away from the vehicle image 48 in a direction corresponding to the steering angle of the vehicle 1 (S124). In this case, the virtual vehicle image 50 may be continuously or intermittently displayed. This display mode may be chosen by the driver. The route-marker acquirer 34a acquires the estimated motion line 42 and the estimated direction line 44 in accordance with the steering angle of the vehicle 1 and superimpose them on the actual image on the screen 8a”).
However, Watanabe fails to explicitly disclose that performing viewpoint conversion processing so as to look down on the vehicle from above in a vertical direction.
However, Yankun teaches that performing viewpoint conversion processing so as to look down on the vehicle from above in a vertical direction (See Yankun: Fig. 1, and [0056], “The obstacle detection system 100, in this example, further includes an obstacle verification module 120 to identify true obstacles in the path of the vehicle. The obstacle verification module 120, in this example, generates a top-view image to identify which identified components in the image frame are obstacles in the path of the vehicle. The top-view image may also be referred to as a "bird view" image and is a transform of the image frame that rotates the perspective of the camera to look down on the image frame. The top-view image may be generated from an inverse perspective mapping (IPM) transformation of the image frame”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Watanabe to have performing viewpoint conversion processing so as to look down on the vehicle from above in a vertical direction as taught by Yankun in order to provide simplified approach to detecting objects and identifying obstacles in path of vehicle since one of the objects in image frame is determined as an obstacle in the path of vehicle based on analysis of blobs in the binary image (See Yankun: Figs. 2A-F, and [0027], “In the example shown, the modules 110-120 of the image processing unit 106 include: a distortion correction module 110 to correct any distortion in the image frame; a grayscale transformation module 112 to transform a color image frame into a grayscale image frame; an image segmentation module 114 to generate an edge-image from the image frame; an binary image creation module 116 to create a binary image from the edge-image; a blob analysis module 118 to identify blobs in the binary image as potential obstacles; and an obstacle verification module 120 to verify that potential obstacles are actual obstacles in the path of the vehicle. The image processing modules 110-120 will be discussed below with additional reference to FIGS. 2A-F, which show the results of the image processing at each stage”). Watanabe teaches a method and system that may generate an overhead image of the vehicle surrounding from the captured vehicle peripheral images; while Yankun teaches a system and method that may detect the obstacles on the path of the vehicle travelling direction and explicitly disclose that the overhead image is the look-down image from a viewpoint above the vehicle. Therefore, it is obvious to one of ordinary skill in the art to modify Watanabe by Yankun to detect the obstacle with simplified image processing and generate look-down overhead peripheral image of the vehicle. The motivation to modify Watanabe by Yankun is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Watanabe and Yankun teach all the features with respect to claim 1 as outlined above. Further, Watanabe teaches that the overhead image generation device according to claim 1, wherein the overhead image generation unit generates the overhead image so that an own vehicle image showing the vehicle is located at a central portion of the overhead image, and the own vehicle image includes information on a position of the vehicle in the vertical direction (See Watanabe: Figs. 9-11, and [0055], “FIG. 9 to FIG. 11 depict examples that the screen 8b displaying the second display mode is inserted in (superimposed on) the screen 8a of the display device 8. FIG. 9 to FIG. 11 are examples of the vehicle 1 moving backward. The screen 8a displays an actual image of behind the vehicle based on the image data generated by the imager 15a. Similar to the first display mode, the screen 8a displays the rear end 2e of the vehicle 1 and the estimated motion line 42 of the rear wheel 3R (refer to FIG. 2) and the estimated direction line 44 indicating the moving direction of the vehicle 1 when traveling backward at the current steering angle. FIG. 9 illustrates an example of displaying another vehicle 52 located in the vicinity of the vehicle 1 on the screen 8a, as in FIG. 7. The screen 8b displays the peripheral image 46, the vehicle image 48 (vehicle icon), and the virtual vehicle image 50 (virtual icon) turned corresponding to a direction of the vehicle 1 traveling backward by three meters at the current steering angle, for example (traveling backward by a given distance). In this case, the virtual vehicle image 50 is at the same position and oriented in a different direction with respect to the vehicle image 48. That is, the virtual vehicle image 50 is in a display mode that it turns about a given rotational center with respect to the vehicle image 48. In this case, the rotational center may be a lengthwise center and a lateral center of the vehicle or a middle point of a rear-wheel shaft of the vehicle in the lengthwise direction. The screen 8b displays the peripheral image 46 including another vehicle 52 appearing on the screen 8a correspondingly. When the vehicle 1 travels forward in the example of FIG. 9, the screen 8a displays an actual image of ahead of the vehicle 1 based on the image data generated by the imager 15c together with the front end 2c of the vehicle 1, as in FIG. 6 described above. The screen 8b displays the virtual vehicle image 50 at the same position as that of the vehicle image 48, turning in a direction corresponding to the orientation of the vehicle 1 moving forward by a given distance, as with the virtual vehicle image 50 traveling backward in FIG. 9. That is, the virtual vehicle image 50 is in a display mode that it turns about a given rotational center with respect to the vehicle image 48. In this case, the rotational center may be the lengthwise center and the horizontal center of the vehicle, or may be the middle point of the rear-wheel shaft of the vehicle. FIG. 10 illustrates the screen 8b in the second display mode in the case of parking the vehicle 1 between two other vehicles 52a and 52b. FIG. 11 illustrates the screen 8b in the second display mode displaying the vehicle 1 including a coupling device 56 (hitch ball 56a) coupled to a towed vehicle 60 via a coupling arm 62, as displayed on the screen 8a. In this case, the screen 8b includes a towed-vehicle display region 64 displaying a towed vehicle image 66 (coupling image) coupled to the vehicle image 48”).
Regarding claim 3, Watanabe and Yankun teach all the features with respect to claim 2 as outlined above. Further, Watanabe teaches that the overhead image generation device according to claim 2, wherein the overhead image generation unit generates the overhead image by using a development view centered on a surface of an upper side of the vehicle in the vertical direction as the own vehicle image (See Watanabe: Figs. 1-2 and 6, and [0058], “The peripheral-image generator 30b can generate the peripheral image 46 in the overhead mode through known viewpoint conversion and distortion correction on the image data generated by the imagers 15a to 15d. By displaying the peripheral image 46, the peripheral situation of the vehicle 1 can be presented to the user. The peripheral image 46 is based on the image data generated by the imagers 15a to 15d, so that the peripheral image 46 can be an overhead image centered on the vehicle 1 (an image having a viewpoint above the center of the screen 8b) as a basic image. In another embodiment, the viewpoint may be changed through viewpoint conversion to generate the peripheral image 46 representing the position of the vehicle 1 moved to the bottom end, that is, a forward overhead image mainly representing the region ahead of the vehicle 1 in the overhead mode. Conversely, the peripheral image 46 can be an image mainly representing the vehicle 1 moved in position to the top end, that is, a rearward overhead image of the region behind the vehicle 1 in the overhead mode. For example, the forward overhead image is useful for the first display mode, with no object to watch for located and the virtual vehicle image 50 largely moving ahead of the vehicle 1. The rearward overhead image is useful for the first display mode with the virtual vehicle image 50 largely moving behind the vehicle 1. The overhead image including the vehicle 1 (vehicle image 48) at the center is useful for the second display mode. The present embodiment describes an example of displaying the vehicle image 48 at a center of the peripheral image 46, but the display position of the vehicle image 48 can be appropriately changed by the user's (driver's) operation to the operation input 10”). 
Regarding claim 4, Watanabe and Yankun teach all the features with respect to claim 1 as outlined above. Further, Watanabe teaches that the overhead image generation device according to claim 1, wherein the approach state image generation unit generates a lower side approach state image and an upper side approach state image as the approach state image, and displays the upper side approach state image on a central portion side of the overhead image as compared with the lower side approach state image, the lower side approach state image showing an approach state of the obstacle to the vehicle, and the upper side approach state image showing an approach state of the obstacle to an upper side of the vehicle in the vertical direction as compared with the lower side approach state image (See Watanabe: Figs. 1-2, and [0042], “As illustrated in FIG. 1 and FIG. 2, the vehicle body 2 includes, for example, four ranging units 16a to 16d and eight ranging units 17a to 17h as a plurality of ranging units 16 and 17. The ranging units 16 and 17 are, for example, sonar that emits ultrasonic waves and receives reflected waves thereof. The sonar may also be referred to as a sonar sensor, an ultrasonic detector, or an ultrasonic sonar. In the present embodiment, the ranging units 16 and 17 are located at a low position along the height of the vehicle 1, for example, on front and rear bumpers. The ECU 14 can determine presence or absence of an object such as an obstacle around the vehicle 1, or measure a distance to the object from a result of the detection by the ranging units 16 and 17. That is, the ranging units 16 and 17 are an exemplary detector that detects an object. The ranging units 17 may be used in detecting an object in a relatively short distance while the ranging units 16 may be used in detecting an object in a relatively long distance, longer than that of the ranging unit 17, for example. The ranging units 17 may be used in detecting an object ahead of or behind the vehicle 1, for example. The ranging units 16 may be used in detecting an object on the lateral side of the vehicle 1”; and [0044], “The ECU 14 includes, for example, a central processing unit (CPU) 14a, a read only memory (ROM) 14b, a random access memory (RAM) 14c, a display controller 14d, a voice controller 14e, and a solid state drive (SSD, flash memory) 14f. The CPU 14a can perform computation and control of image processing involving an image displayed on the display device 8 and the display device 12, for example. The CPU 14a generates, for example, an overhead image (peripheral image) exhibiting the image of the vehicle 1 at a center from the image data generated by the imagers 15, for example. By displaying a virtual vehicle image of the vehicle 1 on the peripheral image when traveling at a current steering angle, the CPU 14a presents the image in a manner that the driver can intuitively understand a future positional relationship between the vehicle 1 and the object to watch for (such as an obstacle, a parking line, and a section line) located around the vehicle 1. The overhead image can be created by known method, so that description thereof will be omitted. The CPU 14a can perform various kinds of computation and control such as determination on a target moving position (for example, a target parking position) of the vehicle 1, calculation of a guide route for the vehicle 1, determination on interference or non-interference with an object, automatic control (guiding control) of the vehicle 1, and cancellation of automatic control”). 
Regarding claim 5, Watanabe and Yankun teach all the features with respect to claim 1 as outlined above. Further, Watanabe teaches that the overhead image generation device according to claim 1, wherein the approach state image generation unit makes a display content of the approach state image different for each position of the vehicle, and the overhead image generation unit associates a display content of an image showing the obstacle with a display content of the approach state image at a position that the obstacle is approaching (See Watanabe: Figs. 9-10, and [0066], “In the second display mode of the virtual vehicle image 50, the vehicle-marker display-position controller 32a displays the virtual vehicle image 50 on the peripheral image 46 (overhead image) such that at the display position, the vehicle image 48 is oriented in a direction corresponding to the orientation of the vehicle 1 traveling, for example, by three meters at the current steering angle. In this case, as illustrated in FIG. 9 and FIG. 10, for example, only the vehicle body on the virtual vehicle image 50 is changed in direction around the position corresponding to the center of the rear shaft in the current position of the vehicle 1 (vehicle image 48). This enables recognizable display of the vehicle 1 in an overhead view via the virtual vehicle image 50, i.e., in what orientation the vehicle 1 approaches an object located around the vehicle. Specifically, with another vehicle 52 located around the vehicle 1, the user can check the angle of the vehicle 1 approaching another vehicle 52 through the overhead image, and the user's intuitive recognition can improve”). 
Regarding claim 6, Watanabe and Yankun teach all the features with respect to claim 1 as outlined above. Further, Watanabe and Yankun teach that an overhead image generation method (See Watanabe: Figs. 1-2, and [0034], “As illustrated in FIG. 1, in the present embodiment, a vehicle 1 incorporating a periphery monitoring device (periphery monitoring system) may be, for example, an automobile including an internal combustion engine (not illustrated) as a power source, that is, an internal combustion engine automobile, or an automobile including an electric motor (not illustrated) as a power source, that is, an electric automobile or a fuel battery automobile”; and [0040], “The ECU 14 can perform computation and image processing on image data generated by the imagers 15, thereby creating an image at wider viewing angle and a virtual overhead image of the vehicle 1 from above”) comprising: 
an image acquiring step of acquiring a peripheral image by capturing an image of a periphery of a vehicle (See Watanabe: Figs. 5-6, and [0056], “To display in the first display mode or the second display mode as described above, the acquirer 30 mainly acquires the peripheral image 46 representing the peripheral situation of the vehicle 1 in the overhead mode based on the image data output from the imagers 15 that images the surroundings of the vehicle 1, and the vehicle image 48 of the vehicle 1 to be displayed on the peripheral image 46 in the overhead mode. That is, the acquirer 30 acquires, from various sensors, the ROM 14b, and the SSD 14f, various kinds of information (data) required for performing display in the overhead mode, and temporarily held it in in the RAM 14c, for example”); 
an approach information acquiring step of acquiring approach information indicating an approach state of an obstacle detected in the periphery of the vehicle to the vehicle (See Watanabe: Figs. 6-8, and [0054], “In the present embodiment, the virtual vehicle image may be displayed in a first display mode or a second display mode. FIG. 6 to FIG. 8 depicts examples that a screen 8b displaying in the first display mode is inserted in (superimposed on) the screen 8a of the display device 8. FIG. 6 to FIG. 8 illustrate examples of the vehicle 1 moving backward. For example, as illustrated in FIG. 6, the screen 8a displays an actual image of behind the vehicle based on the image data generated by the imager 15a. The screen 8a displays the rear end 2e of the vehicle 1, and an estimated motion line 42 of the rear wheel 3R (refer to FIG. 2) and an estimated direction line 44 indicating a moving direction of the vehicle 1 when traveling backward at the current steering angle. Display or non-display of the estimated motion line 42 and the estimated direction line 44 may be chosen by the user's (driver's) operation to the operation input 10 and an operation unit 14g. As illustrated in FIG. 6, the screen 8b displays a peripheral image 46 (overhead image) based on the image data generated by the imagers 15, a vehicle image 48 (vehicle icon), and a virtual vehicle image 50 (virtual icon) at a position corresponding to a position of the vehicle 1 traveling backward at the current steering angle by three meters, for example, (traveling backward by a given distance). That is, in this display mode, the virtual vehicle image 50, located behind the vehicle by three meters, moves (rotates) in accordance with the driver's steering, for example. During forward traveling of the vehicle 1 (for example, a gearshift in a forward (D) range), the screen 8a displays an actual image of ahead of the vehicle based on the image data generated by the imager 15c together with the front end 2c of the vehicle 1. The screen 8b displays the virtual vehicle image 50 that moves forward with respect to the vehicle image 48. By way of example, the screen 8a of FIG. 7 and FIG. 8 displays another vehicle 52 (an object to watch for, an obstacle) located adjacent to the vehicle 1. The screen 8b displays another vehicle 52 in the overhead mode at a position corresponding to another vehicle 52 displayed on the screen 8a. By way of example, the screen 8b in FIG. 8 displays an alarm line 54 indicating that another vehicle 52 is approaching and may interfere with (contact with) the virtual vehicle image 50. In the present embodiment, the ranging units 16 and 17 detect another vehicle 52 approaching as described above, but approaching another vehicle 52 can be detected by another method. The alarm line 54 is displayed depending on a result of the detection by the ranging units 16 and 17”);
an overhead image generating step of generating an overhead image from the peripheral image by performing viewpoint conversion processing (See Watanabe: Figs. 1-2, and [0040], “The imager 15a is, for example, located at a rear end 2e of the vehicle body 2 on a wall of a hatch-back door 2h under the rear window. The imager 15b is, for example, located at a right end 2f of the vehicle body 2 on a right side mirror 2g. The imager 15c is, for example, located at the front of the vehicle body 2, that is, at a front end 2c of the vehicle body 2 in vehicle length direction on a front bumper or a front grill. The imager 15d is, for example, located at a left end 2d of the vehicle body 2 on a left side mirror 2g in vehicle width direction. The ECU 14 can perform computation and image processing on image data generated by the imagers 15, thereby creating an image at wider viewing angle and a virtual overhead image of the vehicle 1 from above. The ECU 14 performs computation and image processing on wide-angle image data (curved image data) generated by the imagers 15 to correct distortion or generate a cutout image of a particular area. The ECU 14 can perform viewpoint conversion to convert image data into virtual image data imaged at a virtual viewpoint different from the viewpoint of the imagers 15. For example, the ECU 14 can convert image data into virtual image data of side-view image representing the side surface of the vehicle 1 as viewed away from the vehicle 1. The ECU 14 causes the display device 8 to display the generated image data to provide peripheral monitoring information for allowing the driver to conduct safety check of the right and left sides of the vehicle 1 and ahead of, behind and around the vehicle 1 while viewing the vehicle 1 from above”) so as to look down on the vehicle from above in a vertical direction (See Yankun: Fig. 1, and [0056], “The obstacle detection system 100, in this example, further includes an obstacle verification module 120 to identify true obstacles in the path of the vehicle. The obstacle verification module 120, in this example, generates a top-view image to identify which identified components in the image frame are obstacles in the path of the vehicle. The top-view image may also be referred to as a "bird view" image and is a transform of the image frame that rotates the perspective of the camera to look down on the image frame. The top-view image may be generated from an inverse perspective mapping (IPM) transformation of the image frame”);
an approach state image generating unit step of generating an approach state image showing an approach state of the obstacle to the vehicle for each position of the vehicle in the vertical direction, based on the approach information (See Watanabe: Fig. 14, and [0089], “At this point, after determining that the object to watch for (for example, another vehicle 52) acquired by the object-to-watch-for acquirer 30d is present in the moving direction of the virtual vehicle image 50, and the object is an obstacle that may interfere with (come into contact with) the vehicle (Yes at S126), the vehicle-marker display-position controller 32a calculates a stop display position of the virtual vehicle image 50 (S128). If the display position of the virtual vehicle image 50 reaches the calculated stop display position (Yes at S130), for example, the vehicle-marker display-position controller 32a stops moving display of the virtual vehicle image 50 immediately before another vehicle 52 (at the stop display position) as illustrated in FIG. 7. The display-mode controller 32b changes the display mode of the virtual vehicle image 50 to a highlighted display (S132). For example, the display color of the virtual vehicle image 50 is changed from green in regular setting to red for calling attention. The display-mode controller 32b may also change the state of the virtual vehicle image 50 from a non-blinking state in regular setting to a blinking state for calling attention. If the display position of the virtual vehicle image 50 does not reach the calculated stop display position (No at S130), the vehicle-marker display-position controller 32a skips the processing at S132. That is, for example, as illustrated in FIG. 6, the virtual vehicle image 50 continuously moves by a given distance (for example, to a position in a three-meter distance) behind the vehicle image 48 on display with no change in the display mode of the virtual vehicle image 50. If the object-to-watch-for acquirer 30d does not detect the object to watch for at S126, or if determining that the object to watch for is detected but not in the moving direction of the virtual vehicle image 50 (No at S126), the processing skips S128 to S132. That is, as illustrated in FIG. 6, the virtual vehicle image 50 continuously moves by a given distance (for example, to a position at a distance of three meters) behind the vehicle image 48 on display, with no change in the display mode of the virtual vehicle image 50”); and
a display controlling step of superimposing the overhead image and the approach state image and causing a display unit to display a superimposed image (See Watanabe: Fig. 14, and [0088], “Subsequently, the ECU 14 acquires the steering angle of the vehicle 1 detected by the steering angle sensor 19 via the steering-angle acquirer 30a (S120). If the display request for the virtual vehicle is received at S100, and the received request is the first display mode (Yes at S122), the vehicle-marker display-position controller 32a displays the virtual vehicle image 50 traveling away from the vehicle image 48 in a direction corresponding to the steering angle of the vehicle 1 (S124). In this case, the virtual vehicle image 50 may be continuously or intermittently displayed. This display mode may be chosen by the driver. The route-marker acquirer 34a acquires the estimated motion line 42 and the estimated direction line 44 in accordance with the steering angle of the vehicle 1 and superimpose them on the actual image on the screen 8a”).
Regarding claim 7, Watanabe and Yankun teach all the features with respect to claim 6 as outlined above. Further, Watanabe teaches that the overhead image generation method according to claim 6, wherein the overhead image generation step generates the overhead image so that an own vehicle image showing the vehicle is located at a central portion of the overhead image, and the own vehicle image includes information on a position of the vehicle in the vertical direction (See Watanabe: Figs. 9-11, and [0055], “FIG. 9 to FIG. 11 depict examples that the screen 8b displaying the second display mode is inserted in (superimposed on) the screen 8a of the display device 8. FIG. 9 to FIG. 11 are examples of the vehicle 1 moving backward. The screen 8a displays an actual image of behind the vehicle based on the image data generated by the imager 15a. Similar to the first display mode, the screen 8a displays the rear end 2e of the vehicle 1 and the estimated motion line 42 of the rear wheel 3R (refer to FIG. 2) and the estimated direction line 44 indicating the moving direction of the vehicle 1 when traveling backward at the current steering angle. FIG. 9 illustrates an example of displaying another vehicle 52 located in the vicinity of the vehicle 1 on the screen 8a, as in FIG. 7. The screen 8b displays the peripheral image 46, the vehicle image 48 (vehicle icon), and the virtual vehicle image 50 (virtual icon) turned corresponding to a direction of the vehicle 1 traveling backward by three meters at the current steering angle, for example (traveling backward by a given distance). In this case, the virtual vehicle image 50 is at the same position and oriented in a different direction with respect to the vehicle image 48. That is, the virtual vehicle image 50 is in a display mode that it turns about a given rotational center with respect to the vehicle image 48. In this case, the rotational center may be a lengthwise center and a lateral center of the vehicle or a middle point of a rear-wheel shaft of the vehicle in the lengthwise direction. The screen 8b displays the peripheral image 46 including another vehicle 52 appearing on the screen 8a correspondingly. When the vehicle 1 travels forward in the example of FIG. 9, the screen 8a displays an actual image of ahead of the vehicle 1 based on the image data generated by the imager 15c together with the front end 2c of the vehicle 1, as in FIG. 6 described above. The screen 8b displays the virtual vehicle image 50 at the same position as that of the vehicle image 48, turning in a direction corresponding to the orientation of the vehicle 1 moving forward by a given distance, as with the virtual vehicle image 50 traveling backward in FIG. 9. That is, the virtual vehicle image 50 is in a display mode that it turns about a given rotational center with respect to the vehicle image 48. In this case, the rotational center may be the lengthwise center and the horizontal center of the vehicle, or may be the middle point of the rear-wheel shaft of the vehicle. FIG. 10 illustrates the screen 8b in the second display mode in the case of parking the vehicle 1 between two other vehicles 52a and 52b. FIG. 11 illustrates the screen 8b in the second display mode displaying the vehicle 1 including a coupling device 56 (hitch ball 56a) coupled to a towed vehicle 60 via a coupling arm 62, as displayed on the screen 8a. In this case, the screen 8b includes a towed-vehicle display region 64 displaying a towed vehicle image 66 (coupling image) coupled to the vehicle image 48”).
Regarding claim 8, Watanabe and Yankun teach all the features with respect to claim 7 as outlined above. Further, Watanabe teaches that the overhead image generation method according to claim 7, wherein the overhead image generation step generates the overhead image by using a development view centered on a surface of an upper side of the vehicle in the vertical direction as the own vehicle image (See Watanabe: Figs. 1-2 and 6, and [0058], “The peripheral-image generator 30b can generate the peripheral image 46 in the overhead mode through known viewpoint conversion and distortion correction on the image data generated by the imagers 15a to 15d. By displaying the peripheral image 46, the peripheral situation of the vehicle 1 can be presented to the user. The peripheral image 46 is based on the image data generated by the imagers 15a to 15d, so that the peripheral image 46 can be an overhead image centered on the vehicle 1 (an image having a viewpoint above the center of the screen 8b) as a basic image. In another embodiment, the viewpoint may be changed through viewpoint conversion to generate the peripheral image 46 representing the position of the vehicle 1 moved to the bottom end, that is, a forward overhead image mainly representing the region ahead of the vehicle 1 in the overhead mode. Conversely, the peripheral image 46 can be an image mainly representing the vehicle 1 moved in position to the top end, that is, a rearward overhead image of the region behind the vehicle 1 in the overhead mode. For example, the forward overhead image is useful for the first display mode, with no object to watch for located and the virtual vehicle image 50 largely moving ahead of the vehicle 1. The rearward overhead image is useful for the first display mode with the virtual vehicle image 50 largely moving behind the vehicle 1. The overhead image including the vehicle 1 (vehicle image 48) at the center is useful for the second display mode. The present embodiment describes an example of displaying the vehicle image 48 at a center of the peripheral image 46, but the display position of the vehicle image 48 can be appropriately changed by the user's (driver's) operation to the operation input 10”).
Regarding claim 9, Watanabe and Yankun teach all the features with respect to claim 6 as outlined above. Further, Watanabe teaches that the overhead image generation method according to claim 6, wherein the approach state image generation step generates a lower side approach state image and an upper side approach state image as the approach state image, and displays the upper side approach state image on a central portion side of the overhead image as compared with the lower side approach state image, the lower side approach state image showing an approach state of the obstacle to the vehicle, and the upper side approach state image showing an approach state of the obstacle to an upper side of the vehicle in the vertical direction as compared with the lower side approach state image (See Watanabe: Figs. 1-2, and [0042], “As illustrated in FIG. 1 and FIG. 2, the vehicle body 2 includes, for example, four ranging units 16a to 16d and eight ranging units 17a to 17h as a plurality of ranging units 16 and 17. The ranging units 16 and 17 are, for example, sonar that emits ultrasonic waves and receives reflected waves thereof. The sonar may also be referred to as a sonar sensor, an ultrasonic detector, or an ultrasonic sonar. In the present embodiment, the ranging units 16 and 17 are located at a low position along the height of the vehicle 1, for example, on front and rear bumpers. The ECU 14 can determine presence or absence of an object such as an obstacle around the vehicle 1, or measure a distance to the object from a result of the detection by the ranging units 16 and 17. That is, the ranging units 16 and 17 are an exemplary detector that detects an object. The ranging units 17 may be used in detecting an object in a relatively short distance while the ranging units 16 may be used in detecting an object in a relatively long distance, longer than that of the ranging unit 17, for example. The ranging units 17 may be used in detecting an object ahead of or behind the vehicle 1, for example. The ranging units 16 may be used in detecting an object on the lateral side of the vehicle 1”; and [0044], “The ECU 14 includes, for example, a central processing unit (CPU) 14a, a read only memory (ROM) 14b, a random access memory (RAM) 14c, a display controller 14d, a voice controller 14e, and a solid state drive (SSD, flash memory) 14f. The CPU 14a can perform computation and control of image processing involving an image displayed on the display device 8 and the display device 12, for example. The CPU 14a generates, for example, an overhead image (peripheral image) exhibiting the image of the vehicle 1 at a center from the image data generated by the imagers 15, for example. By displaying a virtual vehicle image of the vehicle 1 on the peripheral image when traveling at a current steering angle, the CPU 14a presents the image in a manner that the driver can intuitively understand a future positional relationship between the vehicle 1 and the object to watch for (such as an obstacle, a parking line, and a section line) located around the vehicle 1. The overhead image can be created by known method, so that description thereof will be omitted. The CPU 14a can perform various kinds of computation and control such as determination on a target moving position (for example, a target parking position) of the vehicle 1, calculation of a guide route for the vehicle 1, determination on interference or non-interference with an object, automatic control (guiding control) of the vehicle 1, and cancellation of automatic control”). 
Regarding claim 10, Watanabe and Yankun teach all the features with respect to claim 6 as outlined above. Further, Watanabe teaches that the overhead image generation method according to claim 6, wherein the approach state image generation step makes a display content of the approach state image different for each position of the vehicle, and the overhead image generation step associates a display content of an image showing the obstacle with a display content of the approach state image at a position that the obstacle is approaching (See Watanabe: Figs. 9-10, and [0066], “In the second display mode of the virtual vehicle image 50, the vehicle-marker display-position controller 32a displays the virtual vehicle image 50 on the peripheral image 46 (overhead image) such that at the display position, the vehicle image 48 is oriented in a direction corresponding to the orientation of the vehicle 1 traveling, for example, by three meters at the current steering angle. In this case, as illustrated in FIG. 9 and FIG. 10, for example, only the vehicle body on the virtual vehicle image 50 is changed in direction around the position corresponding to the center of the rear shaft in the current position of the vehicle 1 (vehicle image 48). This enables recognizable display of the vehicle 1 in an overhead view via the virtual vehicle image 50, i.e., in what orientation the vehicle 1 approaches an object located around the vehicle. Specifically, with another vehicle 52 located around the vehicle 1, the user can check the angle of the vehicle 1 approaching another vehicle 52 through the overhead image, and the user's intuitive recognition can improve”). 
Regarding claim 11, Watanabe and Yankun teach all the features with respect to claim 1 as outlined above. Further, Watanabe and Yankun teach that a non-transitory computer readable recording medium storing therein a program for causing a computer to execute the following steps (See Watanabe: Figs. 1-2, and [0034], “As illustrated in FIG. 1, in the present embodiment, a vehicle 1 incorporating a periphery monitoring device (periphery monitoring system) may be, for example, an automobile including an internal combustion engine (not illustrated) as a power source, that is, an internal combustion engine automobile, or an automobile including an electric motor (not illustrated) as a power source, that is, an electric automobile or a fuel battery automobile”; and [0040], “The ECU 14 can perform computation and image processing on image data generated by the imagers 15, thereby creating an image at wider viewing angle and a virtual overhead image of the vehicle 1 from above”):
an image acquiring step of acquiring a peripheral image by capturing an image of a periphery of a vehicle (See Watanabe: Figs. 5-6, and [0056], “To display in the first display mode or the second display mode as described above, the acquirer 30 mainly acquires the peripheral image 46 representing the peripheral situation of the vehicle 1 in the overhead mode based on the image data output from the imagers 15 that images the surroundings of the vehicle 1, and the vehicle image 48 of the vehicle 1 to be displayed on the peripheral image 46 in the overhead mode. That is, the acquirer 30 acquires, from various sensors, the ROM 14b, and the SSD 14f, various kinds of information (data) required for performing display in the overhead mode, and temporarily held it in in the RAM 14c, for example”);
an approach information acquiring step of acquiring approach information indicating an approach state of an obstacle detected in the periphery of the vehicle to the vehicle (See Watanabe: Figs. 6-8, and [0054], “In the present embodiment, the virtual vehicle image may be displayed in a first display mode or a second display mode. FIG. 6 to FIG. 8 depicts examples that a screen 8b displaying in the first display mode is inserted in (superimposed on) the screen 8a of the display device 8. FIG. 6 to FIG. 8 illustrate examples of the vehicle 1 moving backward. For example, as illustrated in FIG. 6, the screen 8a displays an actual image of behind the vehicle based on the image data generated by the imager 15a. The screen 8a displays the rear end 2e of the vehicle 1, and an estimated motion line 42 of the rear wheel 3R (refer to FIG. 2) and an estimated direction line 44 indicating a moving direction of the vehicle 1 when traveling backward at the current steering angle. Display or non-display of the estimated motion line 42 and the estimated direction line 44 may be chosen by the user's (driver's) operation to the operation input 10 and an operation unit 14g. As illustrated in FIG. 6, the screen 8b displays a peripheral image 46 (overhead image) based on the image data generated by the imagers 15, a vehicle image 48 (vehicle icon), and a virtual vehicle image 50 (virtual icon) at a position corresponding to a position of the vehicle 1 traveling backward at the current steering angle by three meters, for example, (traveling backward by a given distance). That is, in this display mode, the virtual vehicle image 50, located behind the vehicle by three meters, moves (rotates) in accordance with the driver's steering, for example. During forward traveling of the vehicle 1 (for example, a gearshift in a forward (D) range), the screen 8a displays an actual image of ahead of the vehicle based on the image data generated by the imager 15c together with the front end 2c of the vehicle 1. The screen 8b displays the virtual vehicle image 50 that moves forward with respect to the vehicle image 48. By way of example, the screen 8a of FIG. 7 and FIG. 8 displays another vehicle 52 (an object to watch for, an obstacle) located adjacent to the vehicle 1. The screen 8b displays another vehicle 52 in the overhead mode at a position corresponding to another vehicle 52 displayed on the screen 8a. By way of example, the screen 8b in FIG. 8 displays an alarm line 54 indicating that another vehicle 52 is approaching and may interfere with (contact with) the virtual vehicle image 50. In the present embodiment, the ranging units 16 and 17 detect another vehicle 52 approaching as described above, but approaching another vehicle 52 can be detected by another method. The alarm line 54 is displayed depending on a result of the detection by the ranging units 16 and 17”);
an overhead image generating step of generating an overhead image from the peripheral image by performing viewpoint conversion processing (See Watanabe: Figs. 1-2, and [0040], “The imager 15a is, for example, located at a rear end 2e of the vehicle body 2 on a wall of a hatch-back door 2h under the rear window. The imager 15b is, for example, located at a right end 2f of the vehicle body 2 on a right side mirror 2g. The imager 15c is, for example, located at the front of the vehicle body 2, that is, at a front end 2c of the vehicle body 2 in vehicle length direction on a front bumper or a front grill. The imager 15d is, for example, located at a left end 2d of the vehicle body 2 on a left side mirror 2g in vehicle width direction. The ECU 14 can perform computation and image processing on image data generated by the imagers 15, thereby creating an image at wider viewing angle and a virtual overhead image of the vehicle 1 from above. The ECU 14 performs computation and image processing on wide-angle image data (curved image data) generated by the imagers 15 to correct distortion or generate a cutout image of a particular area. The ECU 14 can perform viewpoint conversion to convert image data into virtual image data imaged at a virtual viewpoint different from the viewpoint of the imagers 15. For example, the ECU 14 can convert image data into virtual image data of side-view image representing the side surface of the vehicle 1 as viewed away from the vehicle 1. The ECU 14 causes the display device 8 to display the generated image data to provide peripheral monitoring information for allowing the driver to conduct safety check of the right and left sides of the vehicle 1 and ahead of, behind and around the vehicle 1 while viewing the vehicle 1 from above”) so as to look down on the vehicle from above in a vertical direction (See Yankun: Fig. 1, and [0056], “The obstacle detection system 100, in this example, further includes an obstacle verification module 120 to identify true obstacles in the path of the vehicle. The obstacle verification module 120, in this example, generates a top-view image to identify which identified components in the image frame are obstacles in the path of the vehicle. The top-view image may also be referred to as a "bird view" image and is a transform of the image frame that rotates the perspective of the camera to look down on the image frame. The top-view image may be generated from an inverse perspective mapping (IPM) transformation of the image frame”);
an approach state image generating unit step of generating an approach state image showing an approach state of the obstacle to the vehicle for each position of the vehicle in the vertical direction, based on the approach information (See Watanabe: Fig. 14, and [0089], “At this point, after determining that the object to watch for (for example, another vehicle 52) acquired by the object-to-watch-for acquirer 30d is present in the moving direction of the virtual vehicle image 50, and the object is an obstacle that may interfere with (come into contact with) the vehicle (Yes at S126), the vehicle-marker display-position controller 32a calculates a stop display position of the virtual vehicle image 50 (S128). If the display position of the virtual vehicle image 50 reaches the calculated stop display position (Yes at S130), for example, the vehicle-marker display-position controller 32a stops moving display of the virtual vehicle image 50 immediately before another vehicle 52 (at the stop display position) as illustrated in FIG. 7. The display-mode controller 32b changes the display mode of the virtual vehicle image 50 to a highlighted display (S132). For example, the display color of the virtual vehicle image 50 is changed from green in regular setting to red for calling attention. The display-mode controller 32b may also change the state of the virtual vehicle image 50 from a non-blinking state in regular setting to a blinking state for calling attention. If the display position of the virtual vehicle image 50 does not reach the calculated stop display position (No at S130), the vehicle-marker display-position controller 32a skips the processing at S132. That is, for example, as illustrated in FIG. 6, the virtual vehicle image 50 continuously moves by a given distance (for example, to a position in a three-meter distance) behind the vehicle image 48 on display with no change in the display mode of the virtual vehicle image 50. If the object-to-watch-for acquirer 30d does not detect the object to watch for at S126, or if determining that the object to watch for is detected but not in the moving direction of the virtual vehicle image 50 (No at S126), the processing skips S128 to S132. That is, as illustrated in FIG. 6, the virtual vehicle image 50 continuously moves by a given distance (for example, to a position at a distance of three meters) behind the vehicle image 48 on display, with no change in the display mode of the virtual vehicle image 50”); and
a display controlling step of superimposing the overhead image and the approach state image and causing a display unit to display a superimposed image (See Watanabe: Fig. 14, and [0088], “Subsequently, the ECU 14 acquires the steering angle of the vehicle 1 detected by the steering angle sensor 19 via the steering-angle acquirer 30a (S120). If the display request for the virtual vehicle is received at S100, and the received request is the first display mode (Yes at S122), the vehicle-marker display-position controller 32a displays the virtual vehicle image 50 traveling away from the vehicle image 48 in a direction corresponding to the steering angle of the vehicle 1 (S124). In this case, the virtual vehicle image 50 may be continuously or intermittently displayed. This display mode may be chosen by the driver. The route-marker acquirer 34a acquires the estimated motion line 42 and the estimated direction line 44 in accordance with the steering angle of the vehicle 1 and superimpose them on the actual image on the screen 8a”).
Regarding claim 12, Watanabe and Yankun teach all the features with respect to claim 11 as outlined above. Further, Watanabe teaches that the non-transitory computer readable recording medium according to claim 11, wherein the overhead image generation step generates the overhead image so that an own vehicle image showing the vehicle is located at a central portion of the overhead image, and the own vehicle image includes information on a position of the vehicle in the vertical direction (See Watanabe: Figs. 9-11, and [0055], “FIG. 9 to FIG. 11 depict examples that the screen 8b displaying the second display mode is inserted in (superimposed on) the screen 8a of the display device 8. FIG. 9 to FIG. 11 are examples of the vehicle 1 moving backward. The screen 8a displays an actual image of behind the vehicle based on the image data generated by the imager 15a. Similar to the first display mode, the screen 8a displays the rear end 2e of the vehicle 1 and the estimated motion line 42 of the rear wheel 3R (refer to FIG. 2) and the estimated direction line 44 indicating the moving direction of the vehicle 1 when traveling backward at the current steering angle. FIG. 9 illustrates an example of displaying another vehicle 52 located in the vicinity of the vehicle 1 on the screen 8a, as in FIG. 7. The screen 8b displays the peripheral image 46, the vehicle image 48 (vehicle icon), and the virtual vehicle image 50 (virtual icon) turned corresponding to a direction of the vehicle 1 traveling backward by three meters at the current steering angle, for example (traveling backward by a given distance). In this case, the virtual vehicle image 50 is at the same position and oriented in a different direction with respect to the vehicle image 48. That is, the virtual vehicle image 50 is in a display mode that it turns about a given rotational center with respect to the vehicle image 48. In this case, the rotational center may be a lengthwise center and a lateral center of the vehicle or a middle point of a rear-wheel shaft of the vehicle in the lengthwise direction. The screen 8b displays the peripheral image 46 including another vehicle 52 appearing on the screen 8a correspondingly. When the vehicle 1 travels forward in the example of FIG. 9, the screen 8a displays an actual image of ahead of the vehicle 1 based on the image data generated by the imager 15c together with the front end 2c of the vehicle 1, as in FIG. 6 described above. The screen 8b displays the virtual vehicle image 50 at the same position as that of the vehicle image 48, turning in a direction corresponding to the orientation of the vehicle 1 moving forward by a given distance, as with the virtual vehicle image 50 traveling backward in FIG. 9. That is, the virtual vehicle image 50 is in a display mode that it turns about a given rotational center with respect to the vehicle image 48. In this case, the rotational center may be the lengthwise center and the horizontal center of the vehicle, or may be the middle point of the rear-wheel shaft of the vehicle. FIG. 10 illustrates the screen 8b in the second display mode in the case of parking the vehicle 1 between two other vehicles 52a and 52b. FIG. 11 illustrates the screen 8b in the second display mode displaying the vehicle 1 including a coupling device 56 (hitch ball 56a) coupled to a towed vehicle 60 via a coupling arm 62, as displayed on the screen 8a. In this case, the screen 8b includes a towed-vehicle display region 64 displaying a towed vehicle image 66 (coupling image) coupled to the vehicle image 48”).
Regarding claim 13, Watanabe and Yankun teach all the features with respect to claim 12 as outlined above. Further, Watanabe teaches that the non-transitory computer readable recording medium according to claim 12, wherein the overhead image generation step generates the overhead image by using a development view centered on a surface of an upper side of the vehicle in the vertical direction as the own vehicle image (See Watanabe: Figs. 1-2 and 6, and [0058], “The peripheral-image generator 30b can generate the peripheral image 46 in the overhead mode through known viewpoint conversion and distortion correction on the image data generated by the imagers 15a to 15d. By displaying the peripheral image 46, the peripheral situation of the vehicle 1 can be presented to the user. The peripheral image 46 is based on the image data generated by the imagers 15a to 15d, so that the peripheral image 46 can be an overhead image centered on the vehicle 1 (an image having a viewpoint above the center of the screen 8b) as a basic image. In another embodiment, the viewpoint may be changed through viewpoint conversion to generate the peripheral image 46 representing the position of the vehicle 1 moved to the bottom end, that is, a forward overhead image mainly representing the region ahead of the vehicle 1 in the overhead mode. Conversely, the peripheral image 46 can be an image mainly representing the vehicle 1 moved in position to the top end, that is, a rearward overhead image of the region behind the vehicle 1 in the overhead mode. For example, the forward overhead image is useful for the first display mode, with no object to watch for located and the virtual vehicle image 50 largely moving ahead of the vehicle 1. The rearward overhead image is useful for the first display mode with the virtual vehicle image 50 largely moving behind the vehicle 1. The overhead image including the vehicle 1 (vehicle image 48) at the center is useful for the second display mode. The present embodiment describes an example of displaying the vehicle image 48 at a center of the peripheral image 46, but the display position of the vehicle image 48 can be appropriately changed by the user's (driver's) operation to the operation input 10”).
Regarding claim 14, Watanabe and Yankun teach all the features with respect to claim 11 as outlined above. Further, Watanabe teaches that the non-transitory computer readable recording medium according to claim 11, wherein the approach state image generation step generates a lower side approach state image and an upper side approach state image as the approach state image, and displays the upper side approach state image on a central portion side of the overhead image as compared with the lower side approach state image, the lower side approach state image showing an approach state of the obstacle to the vehicle, and the upper side approach state image showing an approach state of the obstacle to an upper side of the vehicle in the vertical direction as compared with the lower side approach state image (See Watanabe: Figs. 1-2, and [0042], “As illustrated in FIG. 1 and FIG. 2, the vehicle body 2 includes, for example, four ranging units 16a to 16d and eight ranging units 17a to 17h as a plurality of ranging units 16 and 17. The ranging units 16 and 17 are, for example, sonar that emits ultrasonic waves and receives reflected waves thereof. The sonar may also be referred to as a sonar sensor, an ultrasonic detector, or an ultrasonic sonar. In the present embodiment, the ranging units 16 and 17 are located at a low position along the height of the vehicle 1, for example, on front and rear bumpers. The ECU 14 can determine presence or absence of an object such as an obstacle around the vehicle 1, or measure a distance to the object from a result of the detection by the ranging units 16 and 17. That is, the ranging units 16 and 17 are an exemplary detector that detects an object. The ranging units 17 may be used in detecting an object in a relatively short distance while the ranging units 16 may be used in detecting an object in a relatively long distance, longer than that of the ranging unit 17, for example. The ranging units 17 may be used in detecting an object ahead of or behind the vehicle 1, for example. The ranging units 16 may be used in detecting an object on the lateral side of the vehicle 1”; and [0044], “The ECU 14 includes, for example, a central processing unit (CPU) 14a, a read only memory (ROM) 14b, a random access memory (RAM) 14c, a display controller 14d, a voice controller 14e, and a solid state drive (SSD, flash memory) 14f. The CPU 14a can perform computation and control of image processing involving an image displayed on the display device 8 and the display device 12, for example. The CPU 14a generates, for example, an overhead image (peripheral image) exhibiting the image of the vehicle 1 at a center from the image data generated by the imagers 15, for example. By displaying a virtual vehicle image of the vehicle 1 on the peripheral image when traveling at a current steering angle, the CPU 14a presents the image in a manner that the driver can intuitively understand a future positional relationship between the vehicle 1 and the object to watch for (such as an obstacle, a parking line, and a section line) located around the vehicle 1. The overhead image can be created by known method, so that description thereof will be omitted. The CPU 14a can perform various kinds of computation and control such as determination on a target moving position (for example, a target parking position) of the vehicle 1, calculation of a guide route for the vehicle 1, determination on interference or non-interference with an object, automatic control (guiding control) of the vehicle 1, and cancellation of automatic control”).
Regarding claim 15, Watanabe and Yankun teach all the features with respect to claim 11 as outlined above. Further, Watanabe teaches that the non-transitory computer readable recording medium according to claim 11, wherein the approach state image generation step makes a display content of the approach state image different for each position of the vehicle, and the overhead image generation step associates a display content of an image showing the obstacle with a display content of the approach state image at a position that the obstacle is approaching (See Watanabe: Figs. 9-10, and [0066], “In the second display mode of the virtual vehicle image 50, the vehicle-marker display-position controller 32a displays the virtual vehicle image 50 on the peripheral image 46 (overhead image) such that at the display position, the vehicle image 48 is oriented in a direction corresponding to the orientation of the vehicle 1 traveling, for example, by three meters at the current steering angle. In this case, as illustrated in FIG. 9 and FIG. 10, for example, only the vehicle body on the virtual vehicle image 50 is changed in direction around the position corresponding to the center of the rear shaft in the current position of the vehicle 1 (vehicle image 48). This enables recognizable display of the vehicle 1 in an overhead view via the virtual vehicle image 50, i.e., in what orientation the vehicle 1 approaches an object located around the vehicle. Specifically, with another vehicle 52 located around the vehicle 1, the user can check the angle of the vehicle 1 approaching another vehicle 52 through the overhead image, and the user's intuitive recognition can improve”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612